Citation Nr: 1424620	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-11 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1.  Entitlement to an increased rating for hepatitis C, currently rated 20 percent disabling. 

2.  Entitlement to total disability individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran's claim for an increased rating for hepatitis C.  

The Veteran testified before the undersigned at a July 2013 hearing at the RO.  A transcript is associated with the claims file. 

The issues of entitlement to an evaluation in excess of 40 percent for hepatitis C and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hepatitis C disability has been productive of daily fatigue, malaise, and anorexia, with minor weight loss. 


CONCLUSION OF LAW

The criteria for an initial disability rating for hepatitis C of 40 percent, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, Diagnostic Codes, 7312, 7354 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Adequate VCAA notice in an increased rating claim requires that the claimant be told that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notification letter sent in March 2010, provided the required notice.  The purpose of VA's notice requirements have been met, and VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include a VA examination report, private treatment records, and testimony from the Veteran.  Further, the Veteran was afforded a VA examination in March 2011.  The rating examination contained the necessary findings to determine whether the rating for the disability should be increased.  The duty to assist has been fulfilled.

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curium).  

At the July 2013 hearing, the undersigned identified the issue on appeal and asked questions aimed at determining whether there was outstanding evidence.  His statements reflected that there were no outstanding relevant records pertaining to his hepatitis C.  The duties imposed by Bryant were thereby met.

The Veteran has not asserted, nor is it evident from the record, that any additional notice or evidence would be reasonably likely to aid the Veteran in further substantiating his claim.  Further notice or assistance is not required.  38 U.S.C.A. § 5103A(a)(2).

II. Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  8 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Hepatitis C

The Veteran's hepatitis C disability has been evaluated as 20 percent disabling under the provisions of Diagnostic Code 7354.  38 C.F.R. § 4.114, Diagnostic Code 7354. 

Under this code, a 20 percent evaluation is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id. 

A 40 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id. 

A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id. 

The highest rating of 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

"Incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354. 

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  Id.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id.

Diagnostic Code 7312, provides rating criteria for cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  Symptoms such as weakness, anorexia, abdominal pain and malaise are rated as 10 percent disabling.  Cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, is rated as 30 percent disabling.  Cirrhosis with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), is rated as 50 percent disabling.  A Note to Diagnostic Code 7312 states that documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present.  38 C.F.R. § 4.114, Diagnostic Code 7312.

IV. Analysis

A September 2009 CT scan revealed cirrhosis of the liver. 

On VA examination in March 2011, the Veteran complained of chronic ongoing fatigue, and crampy abdominal pain.  He denied weight loss or bleeding per rectum.  The examiner found that the Veteran was in no distress and that his abdomen was soft, non-tender, and non-distended.  There were no masses on deep palpation, no evidence of ascites, and his skin was without jaundice.  His SGOT and SGPT (liver enzymes) were noted to be mildly elevated.  

A February 2013 private treatment record shows the Veteran denied episodes of nausea, vomiting, and diarrhea.  Private treatment records dated May 2013 shows the Veteran complained of feeling fatigued and having no appetite.  There were no findings of myalgia or arthralgia.  

At the July 2013 hearing, the Veteran reported daily fatigue, malaise, fluctuating elevated enzymes as shown by his blood tests, and significant weight fluctuations.  He further stated that he could not get through the day without sleeping for extended periods of time.  He explained that he usually remained in bed from noon to approximately 6 or 7 P.M. due to fatigue.  He also reported losing 7 to 8 pounds over the past year.  

In conjunction with his testimony, the Veteran also provided a July 2013 letter from M. Tangorra, D.O., F.A.C.G., who wrote that the Veteran suffered from daily fatigue and a poor appetite.  He further stated that the Veteran's fatigue malaise, nausea, bloating and probable bowel movements had at times caused significant impairments in daily "functions in life" for an extended period of time. 

The evidence of daily fatigue, malaise, and minor weight loss shows that the Veteran's disability approximates the criteria for a 40 percent rating for hepatitis C.  38 C.F.R. § 4.114, Diagnostic Code 7354.  



ORDER

An increased rating, of 40 percent, for hepatitis C is granted.  



REMAND

In his July 2013 letter, M. Tangorra, D.O. indicated that he had treated the Veteran on a number of occasions.  VA has a duty to obtain the reported treatment records.  Massey v. Brown, 7 Vet. App. 204 (1994).

The March 2011 VA examination did not contain all findings needed to determine if a rating in excess of 40 percent is warranted for hepatitis C.  When VA undertakes to provide a VA examination, it must ensure that the examination n is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds).  

TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran does not meet the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a total disability rating.  However, it is VA's policy is to grant a TDIU in all cases where there is plausible evidence service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  In this case, the Veteran reported at the July 2013 hearing that he is not working and is currently in receipt of Social Security Disability benefit. 

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain all treatment records relating to hepatitis C from M. Tangorra, D.O.

If the Veteran fails to provide necessary releases, tell him he can obtain and submit the records himself.
	
If any requested records are unavailable, advise the Veteran of that fact, tell him of the efforts made to obtain the records, and of what additional actions will be undertaken.

2.  After exhausting all efforts to obtain the records referred to above, schedule the Veteran for a VA examination to determine the current severity of his hepatitis C.

The claims folder, including this remand, must be sent to the examiner for review.

The examiner should describe the nature and severity of all manifestations of the hepatitis C.  The examiner's findings should specifically include findings as to whether the Veteran's symptoms include: 

(a) fatigue, (b) malaise, (c) anorexia (with or without hepatomegaly or weight loss), (d) requiring continuous medication or dietary restriction, and/or (e) incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia and right upper quadrant pain).  

The examiner should also indicate the frequency, extent and range of time such symptoms are found to have occurred over the course of the appeal. 

The examiner should also opine whether hepatitis C renders the Veteran incapable of gainful employment for which he would otherwise be qualified.  The examiner should provide reasons for this opinion.

A complete explanation rationale for all opinions must be given.

3.  If there are any periods during the appeal when the Veteran was unemployed and did not meet the percentage requirements for TDIU; refer the TDIU issue to the Director of VA's Compensation and Pension Service for consideration of entitlement in accordance with 38 C.F.R. § 4.16(b) (2013). 

4.  If the claim on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


